Citation Nr: 0814750	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-16 432	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service connected Buerger's disease, 
left below the knee amputation.  

2.  Entitlement to service connection for a right knee 
disorder as secondary to service connected Buerger's disease, 
left below the knee amputation.  

3.  Entitlement to service connection for a right hip 
disorder as secondary to service connected Buerger's disease, 
left below the knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1985.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDING OF FACT

On March 19, 2008, prior to the promulgation of a decision in 
the appeal, the Board received a written statement from the 
veteran requesting withdrawal of his appeal regarding claims 
for service connection for left and right knee and right hip 
disorders.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a 
Substantive Appeal as to the issue of entitlement to service 
connection for a left knee disorder as secondary to service 
connected Buerger's disease, left below the knee amputation.  
38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  The criteria have been met for withdrawal of a 
Substantive Appeal as to the issue of entitlement to service 
connection for a right knee disorder as secondary to service 
connected Buerger's disease, left below the knee amputation.  
38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007). 

3.  The criteria have been met for withdrawal of a 
Substantive Appeal as to the issue of entitlement to service 
connection for a right hip disorder as secondary to service 
connected Buerger's disease, left below the knee amputation.  
38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO has certified for appeal issues of service connection 
for left knee, right knee, and right hip disorders.  The 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On March 19, 2008, the Board received a writing signed by the 
veteran stating that he wished to withdraw his appeal as to 
service connection for a right knee disorder, a left knee 
disorder and a right hip disorder.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on these claims and they are dismissed for lack 
of jurisdiction by the Board.

ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


